 



Exhibit 10.43
Non-Employee Directors’ Compensation for 2008
At its regularly scheduled meeting on December 12, 2007, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Executive Compensation and
Employee Benefits Committee, approved the following directors’ compensation for
2008 for the non-employee directors of Aqua America, Inc.: (1) an annual cash
retainer of $20,000; (2) an annual cash retainer for the Chair of the Executive
Compensation and Employee Benefits Committee and Corporate Governance Committee
of $5,000; (3) an annual cash retainer for the Chair of the Audit Committee of
$7,500; (4) a meeting fee of $1,500 for each meeting of the Board of Directors;
(5) a meeting fee of $1,500 per meeting for meetings of the Board Committees;
and (6) an annual stock grant to directors of 1,500 shares payable on the first
of the month following the Annual Meeting of Shareholders. All directors are
reimbursed for reasonable expenses incurred in connection with attendance at
Board or Committee meetings.

 

 